Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 03/10/2021 has been made of record and entered.  Claims 18-22 & 26 have been amended.
	Claims 1-26 are currently pending in this application and under consideration.

Claim Objections
2.	Claim 18 is objected to because of the following informalities:
	In line 5, “the salt” should be changed to --the metal salt--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 18-21 & 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
A.	Claim 18 recites the limitation "the metal halide" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
	Examiner noted a Markush group for the metal salt is also recited in the last three lines of the claim which comprises a halide of titanium, nickel, etc., however the claim should be amended to recite “the metal salt” instead of “the metal halide”.
B.	Claim 26 recites the limitation "a powder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
C.	 Claim 26 recites the limitation "the encapsulated materials" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
D.	Claim 26 recites the limitation "the metal halide" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
	Examiner noted a Markush group for the metal salt is also recited in the last three lines of the claim which comprises a halide of titanium, nickel, etc., however the claim should be amended to recite “the metal salt” instead of “the metal halide”.
	Claim 26 appears very unclear and confusing.  The limitation on “A process for the production of metal powders by excess molten metal reduction of a metal salt, in which a powder is encapsulated in a molten metal reductant by vortex mixing” does not define what “powder” is encapsulated in what “molten metal reductant”???  Even more unclear and confusing, the claim further recites “heating the encapsulated materials to above the melting point of the molten metal reductant salt”.  The “encapsulated materials” and “the molten metal reductant salt” are unclear as to what is intended.



Response to Applicants’ Arguments
4.	The remarks filed on 03/10/2021 have been fully reviewed and considered, and the arguments are not deemed persuasive for the reasons as set forth above.
 
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth 
in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
6.	Claims 1-26 are pending.  Claims 1-17 & 22-25 are allowed.  Claims 18-21 & 26 are rejected.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (9:00 am – 3:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
March 19, 2021